Motion granted insofar as to permit the proceeding to be heard on the original record, without printing the same, and upon typewritten or mimeographed petitioner’s points, on condition that the petitioner serves one copy of the typewritten or mimeographed petitioner’s points upon the Corporation Counsel of the City of New York and files 6 typewritten or 19 mimeographed copies of petitioner’s points, together with the original record, with this court on or before September 8, 1959, with notice of argument for the October 1959 Term of this court, said proceeding to be argued or submitted when reached. Concur — Botein, P. J., Rabin, Valente, McNally and Stevens, JJ.